Citation Nr: 0704131	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-09 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for respiratory 
disorders, including as due to exposure to asbestos.

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1959 to 
January 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran has 
asbestosis or any other asbestos-related disease.

2.  The veteran's respiratory disorders are not related to 
his military service.

3.  The veteran did not serve during a period of war.


CONCLUSIONS OF LAW

1.  The veteran's respiratory disorders were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  The veteran does not meet the basic eligibility 
requirements for nonservice-connected pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.6 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
February 2002, prior to the initial AOJ decision on his 
claims.  Although this notice was deficient in that it failed 
to provide notice to the veteran of the fourth Pelegrini II 
element, notice of this element was provided in a September 
2005 letter.  These letters read as a whole advised the 
veteran of all the Pelegrini II elements as stated above.  
The veteran's claims were readjudicated in December 2005 
after affording him an opportunity to respond to the 
September 2005 letter.  The late timing of the notice of the 
fourth Pelegrini II element is nonprejudicial error as the 
veteran has been afforded appropriate notice and subsequent 
adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The veteran was provided notice in July and October 2006 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
that a disability rating and an effective date for the award 
of benefits will be assigned if benefits are granted.  
However, given the denial of the veteran's claims, any 
questions as to a disability rating or effective date are 
moot.  The veteran has not been prejudiced by VA's failure to 
provide notice earlier on these elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  VA has satisfied its duty to notify the veteran. 

The RO has attempted to obtain all medical records identified 
by the veteran.  Service medical records are in the file.  VA 
outpatient treatment records were obtained for January 2002 
through July 2004.  Private medical treatment records were 
obtained from May 1994 through August 2002.  In addition, the 
veteran reported that he was receiving disability benefits 
from the Social Security Administration, and the RO obtained 
those records.  The veteran has submitted a variety of other 
evidence including a statement from a private doctor who 
treated the veteran in the 1960s, various lay statements, and 
multiple pages of information printed off the internet 
regarding the medals he was awarded and the ship he served 
on.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statements of the Case 
of what evidence the RO had obtained and considered in 
rendering its decisions.  As of the last Supplemental 
Statement of the Case, the veteran has not identified any 
additional information or evidence.  VA has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran has 
not been provided a VA examination; however, an examination 
is not required because there is no evidence that the 
veteran's currently diagnosed respiratory disorders may be 
associated with his military service, including as due to 
exposure to asbestos.  His service medical records show no 
pertinent complaints or diagnoses of any respiratory 
disorder.  Furthermore, the veteran has not shown a 
continuity of symptomatology since his separation of service.  
The medical evidence does not show treatment for any 
respiratory disorder until more than 30 years after service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed.Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Finally, the medical evidence 
fails to show that his respiratory disorders are asbestos-
related illnesses.  Since there is no evidence indicating 
that a possible nexus, or relationship, exists between the 
claimed respiratory disorders and the veteran's military 
service, VA examination was not necessary.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2006). 
  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Additional efforts to assist or 
notify him would serve no useful purpose.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of his claims. 



II.  Service Connection for Respiratory Disorders

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 
31, 1997).  An asbestos-related disease can develop from 
brief or indirect exposure to asbestos.  Id. 

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  

In this case, the record shows that the RO complied with 
these procedures.  In support of his claim, the veteran 
submitted multiple statements that contain information about 
his exposure before, during and after service.  Thus, the 
veteran provided the RO with the required details, and it was 
unnecessary for the RO to make further inquiry.  The veteran 
also submitted multiple lay statements and information 
printed from the internet regarding his ship and his duties 
thereon.  

The veteran contends that he was exposed to asbestos during 
service, in that he served onboard the U.S.S. Newport News 
for almost three years, initially assigned as a loader of a 3 
inch 50 caliber gun, and then as a radioman for about the 
last 15 months of his service.  Even if the Board were to 
concede that exposure to asbestos during service is 
plausible, there is no medical evidence indicating that the 
veteran has an asbestos-related disease.  

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).  To date, no medical 
professional has reported any asbestos-related changes in the 
veteran's lungs.  

The veteran claims that he has multiple breathing disorders 
resulting from asbestos exposure in service.  The main 
condition claimed is asthma.  Other respiratory disorders 
seen in the treatment records include sleep apnea, chronic 
sinusitis and chronic cough.  None of these disorders, 
however, are recognized as resulting from asbestos exposure.  
Furthermore, with regard to the veteran's claim that he has 
asthma due to asbestos exposure, the medical evidence does 
not contain a diagnosis of asthma; rather, it shows the 
veteran's report of a history of asthma.  Pulmonary functions 
test were basically normal except for showing a minimal 
defect (noted as restrictive possibly due to obesity in 
January 1997 but obstructive in October 1999).  In a report 
of a June 2002 examination for Social Security purposes , 
based upon the veteran's history and PFTs, an impression of 
"history of asthma" was given.  There is, in fact, no 
competent medical evidence of record showing that the veteran 
currently has asthma. 

In support of his claim, the veteran submitted a statement 
from a private doctor who treated him in the 1960s after the 
veteran's discharge from service.  Despite the veteran's 
contention that this doctor's statement supports his claim 
that he had asthma and a chronic cough since leaving service, 
this doctor actually states that he did allergy testing on 
the veteran and then gave him periodic desensitization 
injections.  Although this doctor does say that sometimes he 
treated "asthmatic flare ups with injections of epinephrine 
and/or aminophylline," this is insufficient to show that the 
veteran had asthma and/or a chronic cough shortly after 
leaving service.  Rather this doctor's statement indicates 
that the veteran had allergies, for which he was treated with 
desensitization shots, and that he only had "asthmatic flare 
ups," which are not the same as actually having asthma.  
Thus this private doctor's statement does not support the 
veteran's claim that he had asthma and a chronic cough 
shortly after leaving service.

The medical evidence further fails to support a finding that 
the veteran's chronic chough is due to exposure to asbestos.  
Private treatment records from May 1994 through February 2002 
show that the veteran was initially seen by his primary care 
physician (PCP) in May 1994 for a general medical evaluation.  
At that time, he denied having any chronic medical problems, 
and his only concern was about gaining 20 to 30 pounds within 
the prior year.  He denied having chest pain, shortness of 
breath, cough, or sputum production (which he now complains 
of having), and no finding of any respiratory disorder was 
made.  The first treatment record indicating the veteran has 
a persistent cough is not until three years later, in July 
1997.  The veteran was seen with complaints of a 
nonproductive persistent cough.  The assessment was 
persistent cough without asthma.  In August 1997, he was sent 
to an ear, nose and throat specialist.  The assessment was 
questionable ethmoid sinusitis and reflux.  He was started on 
anti-reflux measures.  Follow up PCP records indicate that 
the veteran's cough has been considered to be more likely due 
to his reflux disease rather than any respiratory disorder 
such as asthma.  In October 1999, the veteran was again seen 
by the ear, nose and throat specialist for his complaints of 
chronic cough, and was diagnosed to have chronic sinusitis by 
x-ray, reflux pharyngitis and chronic cough perhaps secondary 
to both of these.  A July 2002 treatment record from a 
pulmonology consult indicates the veteran's chronic cough 
does not appear to be asthma.  Thus the medical evidence 
indicates that the veteran's chronic cough is most likely 
associated with his gastroesophageal reflux disease, and not 
associated with either asthma or an asbestos-related disease.

The preponderance of the evidence is against the veteran's 
claim for service connection for his respiratory disorders as 
due to asbestos exposure because his respiratory disorders 
are not recognized diseases resulting from exposure to 
asbestos.  While the veteran clearly believes he has symptoms 
and/or medical disorders due to exposure to asbestos, he 
lacks the medical expertise necessary to diagnose a specific 
medical disorder or conclude any condition is etiologically 
related to prior asbestos exposure.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Without medical 
evidence of a disability related to exposure to asbestos, 
service connection for respiratory disorders as a result of 
exposure to asbestos is not warranted.

Finally, the Board must also consider whether service 
connection may be granted on a direct basis.  The service 
medical records are silent for complaints of or treatment for 
any chronic respiratory disorder, and the first suggestion of 
any chronic respiratory disorder was not until July 1997, 
approximately 34 years after the veteran's separation from 
service.  In fact, the medical evidence shows that the 
veteran himself denied having any chronic medical conditions 
in May 1994.  There is, in fact, no competent medical 
evidence relating the veteran's current respiratory disorders 
to his military service.

Thus the preponderance of the evidence is against the 
veteran's claim for service connection for his current 
respiratory disorders, including as due to exposure to 
asbestos.  There is no doubt to be resolved, and service 
connection for respiratory disorders is not warranted.

III.  Nonservice-Connected Pension

Laws and Regulations

38 U.S.C.A. § 1521(a) provides that:

The Secretary shall pay to each veteran of a 
period of war who meets the service requirements 
of this section (as prescribed in subsection (j) 
of this section) and who is permanently and 
totally disabled from a non-service-connected 
disability not the result of the veteran's 
willful misconduct, pension at the rate 
prescribed by this section, as increased from 
time to time under section 5312 of this title. 

38 U.S.C.A. § 1521 (j) (West 2002) provides that:

A veteran meets the service requirements of this 
section if such veteran served in the active 
military, naval or air service - 
      (1) for ninety days or more during a period 
of war;   
	(2) during a period of war and was 
discharged or released from service for a 
service-connected disability; 
	(3) for a period of ninety consecutive days 
or more and such period began or ended during a 
period of war; or 
	(4) for an aggregate of ninety days or more 
in two or more separate periods of service during 
more than one period of war. 




VA regulation provides that pension is:

A benefit payable by the Department of Veterans 
Affairs to veterans of a period or periods of war 
because of nonservice-connected disability or 
age.  The qualifying periods of war for this 
benefit are the Mexican border period, World War 
I, World War II, the Korean conflict, the Vietnam 
era and the Persian Gulf War....  

38 C.F.R. §§ 3.3(a)(3) (2006).

Basic entitlement exists if a veteran:

	(i) Served in the active military naval or 
air service for 90 days or more during a period 
of war (38 U.S.C.A. § 1521(j)); or 
	(ii) Served in the active military, naval or 
air service during a period of war and was 
discharged or released  from such service for a 
disability adjudged service-connected without 
presumptive provisions of law, or at time of 
discharge had such a service-connected 
disability, shown by official service records, 
which in medical judgment would have justified a 
discharge for disability (38 U.S.C.A. § 1521 
(j)); or 
	(iii) Served in the active military naval or 
air service for 90 days or more and such period 
began or ended during a period of war 
(38 U.S.C.A. § 1521(j)); or 
	(iv) Served in the active military naval or 
air service for an aggregate of 90 days or more 
in two or more separate periods of service during 
more than one period of war (38 U.S.C.A. 
§ 1521(j)); and 
	(v) meets the net worth requirements under 
§ 3.274 and does not have an annual income in 
excess of the applicable maximum annual pension 
rate specified in § 3.23; and 
	(vi)(A) Is age 65 or older; or 
	(B) Is permanently and totally disabled from 
nonservice-connected disability not due to the 
veteran's own willful misconduct....  

38 C.F.R. §§ 3.3(a)(3) (2006)

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2006).

The designated periods of war are set forth in 38 U.S.C.A. 
§ 101 and 38 C.F.R. § 3.2 and generally are as follows:

(a)  Indian Wars.  January 1, 1817 through 
December 31, 1898, inclusive.
(b)  Spanish-American War.  April 21, 1898 through 
July 4, 1902, inclusive.
(c)  World War I.  April 6, 1917 through November 
11, 1918, inclusive.  
(d)  World War II.  December 7, 1941 through 
December 31, 1946, inclusive.
(e)  Korean conflict.  June 27, 1950 through 
January 31, 1955, inclusive.
(f)  Vietnam era.  The period beginning on 
February 28, 1961, and ending on     May 7, 
1975, inclusive, in the case of a  veteran who 
served in the Republic of Vietnam during that 
period; and the period beginning on August 5, 
1964, and ending on May 7, 1975, in all other 
cases. 
(g)  Future dates.  The period beginning on the 
date of any future declaration of war by he 
Congress and ending on a date prescribed by 
Presidential proclamation or concurrent 
resolution of the Congress.
(h)  Mexican border period.  May 9, 1916 through 
April 5, 1917, in the case of a veteran who 
during such period served in Mexico, on the 
borders thereof, or in the waters adjacent 
thereto.
(i)  Persian Gulf.  August 2, 1990, through date 
to be prescribed by Presidential proclamation 
or law.

Analysis

The veteran's DD 214 shows that he had active duty in the 
Navy from January 30, 1959, to January 7, 1963, and was 
released to inactive duty in the U.S. Navy Reserve. 

The veteran contends that he served aboard the U.S.S. Newport 
News during the Cuban missile crisis in the early 1960s and, 
during that period, his ship was engaged in combat with the 
Russians (e.g., "Once she fired a warning shot across the 
bow of a Russian ship.")  The veteran feels that those who 
served during this period should be entitled to a VA pension.  
Congress has not, however, agreed with the veteran and has 
not established the period of the Cuban missile crisis as a 
period of war.  

Furthermore the evidence fails to establish that the veteran 
ever served in the Republic of Vietnam.  Thus, although he 
served until January 1963, the time period relevant to the 
veteran's claim begins on August 5, 1964.  Since the veteran 
was clearly discharged from active military service prior to 
the beginning of the relevant time period set forth in the 
definition of "Vietnam Era," his service does not qualify 
him for nonservice-connected pension benefits under this 
period of war.

The evidence fails to establish that the veteran served in 
active military service during a period of war.  Since the 
veteran's service was clearly between the Korean Conflict and 
the Vietnam Era, his service is considered peacetime service 
and does not qualify him for nonservice-connected pension 
benefits.

Despite the veteran's belief that his participation in the 
Cuban missile crisis should entitle him to nonservice-
connected pension benefits, Congress has established what 
periods of time are considered periods of war, and the 
veteran's active service does not fall within any of those 
periods of time.  Accordingly, nonservice-connected pension 
is not warranted.


ORDER

1.  Entitlement to service connection for respiratory 
disorders, including as due to exposure to asbestos, is 
denied.

2.  Entitlement to nonservice-connected pension is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


